Title: To George Washington from Edmund Randolph, 18 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Private
          Sir
          Philadelphia October 18. 1794
        
        I mentioned in my letter of yesterday a slight indisposition of Mrs Washington. To day she is perfectly well.
        She sent me two letters, which came with two packages of books. She had opened them, and I now inclose them.
        In Childs and Swaine’s paper of the 17th instant is this passage under the London head. “Mr Jefferson the American Minister, at present in Paris, is charged with a special message to the king of Prussia, in favor of la Fayette.”
        Mrs Washington sent me the inclosed letter from Mr Spotswood, on the supposition of its being of a public nature. The first paragraph satisfied me of the contrary, and I shut it up.
        Mr Hammond is said to have returned hither the night before last.
        Since I wrote yesterday, Mr Fauchet has resumed by letter business of the smaller kind with my department. I have the honor sir to be with the highest respect and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph
        
      